PER CURIAM.
Motion for an appeal from a judgment of the Lawrence Circuit Court, Hon. W. D. Sparks, Judge, dissolving a temporary restraining order issued by the clerk of that court enjoining appellee from removing its equipment valued at $1,250 from a well from which appellant is using gas for domestic purposes, and dismissing appellant’s complaint.
To reverse the judgment appellant urges it would be inequitable to him to permit appellee to remove this equipment and it would not benefit appellee as he is willing to pay appellee the value of the equipment.
The lease contract gives appellee the right to remove this equipment and as appellant’s action is based on the contract, it is patent the judgment of the trial court is correct.
Appellee is not acting maliciously in seeking to remove its equipment but is insisting on its right under the lease contract to do so in order that it may plug the well (which no longer produces gas in merchantable quantities), so as to protect its other wells on the lease from being flooded with salt water. Appellee admits appellant may connect his house to another gas well on the lease but he refused to do so on account of the expense incident to making this connection.
The motion for appeal is overruled and the judgment is affirmed.